DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed January 15, 2021 has been entered.  Claims 1-15 remain pending in this application.
The amendment to the claims and specification have overcome the objection to the title, specification, and claims, as well the rejections to claims 4 and 11 under 35 U.S.C. 112, as provided in the prior office action mailed October 16, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 currently recite transmitting the feature information of the page section to a “QuickAssist Technology (QAT) device…”.  As discussed in the prior office action, while examiner notes that QAT devices and Intel’s QAT technology is referred to throughout the specification, merely placing a label on the device does not provide an idea of what exactly the scope of the claim is.  Examiner recognizes that additional limitations are recited that specify that the QAT device uses DMA to access data in RAM storing a plurality of buffers, as discussed in [0023] of the specification, in an attempt to provide clarity to the scope of the claim.  However, this amendment still does not provide any clarity to what scope the label “QAT” affords to the device, i.e. – it is unclear if a device lacking the QAT label but otherwise performing the same functionality can be considered to read upon the limitation of the claim.  As such, the issue still remains that the claims as presented are indefinite as the QAT label does not provide a clear definition or limitation upon the device.  For the purpose of examination, it is assumed that any device capable of performing the described function sufficiently reads upon the limitation of the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Heddes et al. (US 2015/0339228) in view of Chhabra et al. (US 2017/0286320).
Regarding claim 1, Heddes teaches a method of data processing, comprising:
Creating a memory pool, the memory pool comprising at least one page with contiguous physical addresses (Fig. 4, where system memory 38 is split into multiple pools 62 of different length sizes);
Determining information of a buffer for storing data of the application, wherein the data of the application is not compressed (when accessing the memory, the compressed controller receives a memory access request with a physical address (PA) and translates this to a physical buffer address (PBA) that is utilized to access one of the pages within the pools, see [0012]; as the memory controller is described as performing compression of the memory, see [0077], then incoming data would necessarily be uncompressed); and
In response to a compression or encryption operation to be executed for the data, determining, based on the information of the buffer, a page section of the at least one page corresponding to the buffer for the execution of the compression or encryption operation (the compressed memory controller is capable of performing compression of the memory, see [0077]; following the above disclosure of the reception of a memory request, the memory requests are performed for a given location in the system memory defined by the PBA).
Heddes fails to teach where the memory pools are created specifically for an application.  While Heddes does discuss the general context of application performance, see [0007,0009] for example, this is not specified as a reason for specifically allocating memory.

Chhabra’s disclosure is related to providing memory for performing memory access for different applications and as such comprises analogous art.
As part of this disclosure, Chhabra discloses that when an application requests data, a device driver in the memory device then allocates memory and programs the controller to route data specifically to the location, see [0023].  This teaches that memory can be allocated for specific applications.
In addition, Chhabra’s disclosure is generally related to providing encryption for data, where Chhabra discloses the use of encryption circuitry to encrypt data prior to storage in a memory, see [0020].
A couple obvious modifications can be identified: first, incorporating Chhabra’s disclosure of allocating memory specifically for use by applications, and second incorporating encryption circuitry to provide an encryption function for data received from an application prior to storage.  Such a modification would read upon the limitation of the claim where the creation of the memory pool is for an application. This modification further reads upon where data of the application is not encrypted, as the data incoming to the system would be unencrypted with encryption performed by the incorporated encryption circuitry prior to storing the data, similar to how Heddes’ system receives uncompressed data and subsequently performs compression on the data to be stored; consequently, the combination of Heddes and Chhabra teaches where the application of the data is both not encrypted and not compressed.

Regarding claim 2, the combination of Heddes and Chhabra teaches the method of claim 1, wherein creating the memory pool for the application comprises:
Determining a mapping relationship between the physical address of the at least one page and a virtual address of the application (Heddes discusses a virtual address (VA) to PA mapping translation performed in [0048,0078], and then shows an additional translation stage to determine the location of the page in the buffer for allocation, where the PA is further translated into a PBA and maintained in a TLB, see Fig. 4, as well as [0053] where PA’s are translated to PBA’s by utilizing a master directory, and then stored in a TLB as a cache in [0054]); and
Storing the mapping relationship as an entry of a cache (Fig. 4 shows storing a local memory 52 storing a TLB, where TLB entries are PA to PBA translations, see also [0054]).
As noted above, Heddes’ disclosed mapping relationships stored in the TLB are described as translating a physical address to a physical buffer address.  Therefore, Heddes in 
In Chhabra’s disclosure, a TLB is shown in Fig. 3, and described in [0038] as storing mapping between virtual addresses and physical addresses.
An obvious combination can be identified: combining Chhabra’s use of a VA to PA TLB in the cache with Heddes’ use of a PA to PBA TLB.  Such a combination reads upon the limitation of the claim, as maintaining both TLB’s in the local memory as a cache provides for storing the full translation from VA to PBA in the local memory.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Chhabra’s use of a VA to PA TLB with Heddes’ use of a PA to PBA TLB.  Both elements are known in the art, and as discussed, Heddes’ disclosure already provides for performing a VA to PA translation within the OS, so determining the mapping relationship would not be adverse to Heddes’ disclosure.  Then, as Heddes’ disclosure is already providing for a TLB, then Chhabra’s use of a TLB for a different stage of the translation would not be outside the skills of one of ordinary skill to perform or incorporate. 
Regarding claim 3, the combination of Heddes and Chhabra teaches the method of claim 2, wherein determining the mapping relationship comprises:
Obtaining a start virtual address of the at least one page by mapping the at least one page to an address space of the application (as discussed in the claim 1 rationale, the incorporation of Chhabra into Heddes comprises incorporating Chhabra’s disclosure where memory is allocated specifically for different allocations; necessarily, this would 
Determining, at least in part based on the obtained start virtual address, a respective physical address of each page of the at least one page (as discussed in the claim 2 rationale, the VA to PA translation is performed, and then the PA to PBA translation is performed, where Heddes provides a directory to provide the PA to PBA translation); and
Generating the mapping relationship based on the determined physical address (the TLB entries of Heddes and Chhabra store the PA to PBA translation and VA to PA translation, respectively; necessarily, in order to store an entry, it must be generated).
Regarding claim 5, the combination of Heddes and Chhabra teaches the method of claim 1, but Heddes fails to teach wherein creating the memory pool for the application comprises:
Locking the at least one page in the memory pool.
Chhabra’s disclosure is generally related to providing memory for applications to perform encryptions.  As part of this disclosure, Chhabra discloses in [0036-0038] the use of different bits to control either access to the memory, see the secure memory indicator, or whether or not encryption needs to be performed by the general encryption engine or the memory can be bypassed, see the CE_PROT bit.  The secure memory indicator in particular teaches the use of a bit to restrict some access to the memory.
An obvious modification can be identified: incorporating a secure bit indicator with the different physical buffers.  As disclosed by Chhabra, this indicator is set when memory is 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate to incorporate Chhabra’s indication of secure memory into Heddes’ disclosure, as this indicator allows for different applications to protect unwanted access to memory allocated to these applications.
Regarding claim 6, the combination of Heddes and Chhabra teaches the method of claim 1, wherein determining the page section of the at least one page corresponding to the buffer comprises:
Determining a start virtual address of the buffer and a size of the buffer (as discussed in the claim 1 rationale, the incorporation of Chhabra into Heddes comprises incorporating Chhabra’s disclosure where memory is allocated specifically for different allocations; necessarily, this would require allocating a certain section of the CPU’s virtual address space to the application, and as such would require determining the start virtual address associated with the buffer; for the size, Heddes discloses that PBA’s can be assigned based on the compression size of the PB, teaching that the PB size must be known prior to allocating the PB, see [0053]);
Determing a physical address based on the start virtual address (Heddes discusses a virtual address (VA) to PA mapping translation performed in [0048,0078], and then shows an additional translation stage to determine the location of the page in the buffer for allocation, where the PA is further translated into a PBA and maintained 
Determining the page section of the at least one page using the respective physical address and the size of the buffer (as discussed in [0053,0054], the PA is required to perform translation to a given PBA; as well as the compression size of the PB to be used; teaching that the specific PBA’s are determined based on the PA’s and the size of the PB’s).
Regarding claim 7, the combination of Heddes and Chhabra teaches the method of claim 1, further comprising:
Determining feature information of the page section, the feature information comprising at least one of (in Fig. 4, Heddes’ TLB’s store PA to PBA translation entries, where the PBA entry identifiers the address of the page section; further, as the different PB’s of Hedde’s pools are based on the PB’s compression size, then the PBA mapping would also result in the determination of what compression size the mapped PB uses, reading upon the address and size feature information below):
A start physical address of the page section,
An end physical address of the page section,
A size of the page section, and
An associated page identifier; and
Transmitting the feature information of the page section to a device, to enable the device to execute the compression or encryption operation for the data based on the feature information (the compressed memory controller utilizes the PA to perform a 
Heddes further teaches wherein the buffer is found in Random Access Memory (RAM) storing a plurality of buffers (as earlier cited, system memory 38 is split into the multiple pools, where “The system memory 38 may comprise one or more double data rate (DDR) dynamic random access memories (DRAMs) 40(1)-40(R) (hereinafter DRAM 40(1)-40(R)), as a non-limiting example,” [0036])
Heddes fails to teach the device using Direct Memory Access (DMA) to access data in the RAM.  While Heddes does disclose the use of DMA controller, see [0008], this is not explicitly cited as being used to access the memory pools.
In Chhabra’s disclosure, Chhabra describes DMA as a known technology allowing circuitry to place data directly into physical memory like RAM, see [0017]. 
An obvious combination can be identified: combining DMA functionality with the memory controller’s accessibility to the memory pools within the system memory.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Heddes’ controller with the DMA functionality described by Chhabra.  Both elements are known in the art, and as Heddes discloses a DMA 
Regarding claim 8, Heddes teaches a device for data processing (Fig. 2, showing SoC system 10), comprising:
At least one processor (Fig. 2 a plurality of CPU blocks 14(1)-14(N)); and
A memory coupled to the at least one processor and having an instruction stored therein, the instruction, when executed by the at least one processor, causing the device to perform a method (Fig. 2, storage 28, see also [0109] describing a computer readable medium storing instructions, where “An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium,” [0109]), the method comprising the method of claim 1 and rejected according to the same rationale. 
Claims 9, 10, and 12-14 are rejected according to the same rationale of claims 2, 3, and 5-7.
Regarding claim 15, Heddes teaches a computer program product, which is tangibly stored in a non-transitory computer readable medium and includes at least one machine executable instruction, the one machine executable instruction, when executed, causing a machine to execute steps of a method (“The aspects disclosed herein may be embodied in hardware and in instructions that are stored in hardware, and may reside, for example, in Random Access Memory (RAM), flash memory, Read Only Memory (ROM), Electrically . 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes in view of Chhabra and further in view of Mayatskikh et al. (US 9,727,256).
Regarding claim 4, the combination of Heddes and Chhabra teaches the method of claim 3, but fails to teach wherein determining the respective physical address of each page of the at least one page comprises:
Reading a page mapping file in a file system, to translate a virtual address into the respective physical address.
While Heddes provides the OS with the capability to perform the VA to PA translation, see [0078], and Chhabra utilizes a page table, see [0038], neither of these structures is described in the context of a file system.
Mayatskikh’s disclosure is generally related to providing virtual to physical mappings, and as such comprises analogous art.
As part of this disclosure, Mayatskikh discloses that in an operating system and file system, a memory mapping structure is maintained in the kernel that provides for mapping virtual addresses to physical addresses for different files and processes, see Col. 14, Lines 24-38.
As such, an obvious combination can be identified: combining Mayatskikh’s disclosure of a structure within the OS/file system for maintaining mappings with Heddes’ earlier disclosure 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Mayatskikh’s disclosure of a memory mapping structure maintained by an OS kernel with Heddes’ compression memory process.  Both elements are known in the art, and as Heddes already discloses that the OS is able to perform and maintain the VA-PA translation, then one of ordinary skill in the art would be able to recognize the memory mapping structure as the structure utilized in order to track and maintain this mapping.
Claim 11 is rejected according to the same rationale of claim 4.

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are unpersuasive in part and persuasive in part.
Regarding the rejections to the claims under 35 U.S.C. 112, examiner agrees that the amendments to claims 4 and 11 properly overcome the rejection provided in the prior office action.  However, upon reconsideration, examiner does not find amendments to claims 7 and 14 sufficient to address the rejection, see the rejection above.  As such, the argument is unpersuasive. 
Regarding the prior art rejection, applicant argues that the amendments sufficiently overcome the art, as Heddes is providing locations for which data is stored that is already compressed, while the claim limitation is storing application data that is not encrypted or 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139